UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 99-7629



In Re: RICKY ROBINSON,

                                                          Petitioner.



        On Petition for Writ of Mandamus.     (CR-95-186-F)


Submitted:   April 13, 2000                 Decided:   April 19, 2000


Before WIDENER and WILKINS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Ricky Robinson, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ricky Robinson petitions this court for a writ of mandamus

directing the district court to rule on various motions regarding

his criminal sentence.   The district court denied these motions on

December 29, 1999. We accordingly dismiss the mandamus petition as

moot.   We dispense with oral argument, because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




                                 2